DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-11, 13-18 and 20-23 are pending.
Claims 12 and 19 are canceled.

Response to Amendment
The amendments to the specifications and claims filed on February 04, 2021 have been entered. In regard to claims 6-7, 9-14, 16, 19 and 20, the objections have been withdrawn.

Allowable Subject Matter
Claims 1-11, 13-18 and 20-23 are allowed. Independent claims 1, 13, 16, 18 and 21 now contain the subject matter indicated as allowable in the previous Office Action.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter.  
Regarding Claim 1, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting a power connector comprising: a housing having a front and a rear, a first side and a second side between each first contact having a first end and a second end, the first end defining the plate interface, the second end defining the bus bar interface, the first end being curved, the second end being curved, the first contacts being arranged along a first side of the slot for interfacing with the bus bar; and a second power terminal received in the second terminal channel, the second power terminal having a second plate extending from the slot through the rear of the housing to the exterior of the housing, the second power terminal having a second contact array of second contacts discrete from and coupled to the second plate, each second contact having a plate interface electrically coupled to the second plate and a bus bar interface configured to be electrically coupled to a second rail of the bus bar, each second contact having a first end and a second end, the first end defining the plate interface, the second end defining the bus bar interface, the first end being curved, the second end being curved, the second contacts being arranged along a second side of the slot for interfacing with the bus bar, as recited in claim 1, in conjunction with ALL the remaining limitations of the base claims. 
a first power terminal received in the first terminal channel, the first power terminal having a first contact array of first contacts discrete from and coupled to the first plate, each first contact having a plate interface electrically coupled to the first plate and a bus bar interface configured to be electrically coupled to a first rail of the bus bar, the first contacts being arranged along a first side of the slot for interfacing with the bus bar; and a second power terminal received in the second terminal channel, the second power terminal having a second contact array of second contacts discrete from and coupled to the second plate, each second contact having a plate interface electrically coupled to the second plate and a bus bar interface configured to be electrically coupled to a second rail of the bus bar, the second contacts being arranged along a second side of the slot for interfacing with the bus bar; wherein the bus bar interface of the first power terminal defines a separable mating interface with a first rail of the bus bar and the bus bar interface of the second power terminal defines a separable mating interface with a second rail of the bus bar configured to convey greater than 400 amps, as recited in claim 13, in conjunction with ALL the remaining limitations of the base claims. 
a first power terminal received in the first terminal channel, the first power terminal having a first plate extending from the slot through the rear of the housing to an exterior of the housing, the first power terminal having a first contact array of first contacts discrete from and coupled to the first plate, each first contact having a plate interface electrically coupled to the first plate and a bus bar interface configured to be electrically coupled to a first rail of the bus bar, the first contacts being arranged along a first side of the slot for interfacing with the bus bar; and a second power terminal received in the second terminal channel, the second power terminal having a second plate extending from the slot through the rear of the housing to the exterior of the housing, the second power terminal having a second contact array of second contacts discrete from and coupled to the second plate, each second contact having a plate interface electrically coupled to the second plate and a bus bar interface configured to be electrically coupled to a second rail of the bus bar, the second contacts being arranged along a second side of the slot for interfacing with the bus bar; wherein the first contacts are stamped and formed contacts and the first plate has a thickness at least 10 times a thickness of the first contacts, the second contacts being stamped and formed contacts and the second plate having a thickness at least 10 times a thickness of the second contacts, as recited in claim 16, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 18, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting a power connector comprising: a housing having a front and a rear, a first side and a second side a first end and a second end between the front and the rear, a vertically oriented mating slot to receive a vertically oriented bus bar, the mating slot being open at the front, being open at the first end, and being open at the second end, the housing having a first terminal channel between the slot and the first side and a second terminal channel between the slot and the second side; a first power terminal received in the first terminal channel, , the first power terminal having a first contact array of first contacts discrete from and coupled to the first plate, each first contact having a plate interface electrically coupled to the first plate and a bus bar interface to be electrically coupled to a first rail of the bus bar such that the first contact array has a plurality of points of contact with the first plate and a plurality of points of contact with the bus bar, the first contacts being louvered contacts arranged at a non-orthogonal angle to the first plate, the first contacts being arranged along a first side of the slot for interfacing with the bus bar; and a second power terminal received in the second terminal channel, the second power terminal having a second plate extending from the slot through the rear of the housing to the exterior of the housing for termination to a second power element, the second power terminal having a second contact array of second contacts discrete from and coupled to the second plate, each second contact having a plate interface electrically coupled to the second plate and a bus bar interface configured to be electrically coupled to a second rail of the bus bar such that the second contact array has a plurality of points of contact with the second plate and a plurality of points of contact with the bus bar, the second contacts being louvered contacts arranged at a non-orthogonal angle to the second plate, the second contacts being arranged along a second side of the slot for interfacing with the bus bar; wherein the bus bar interface of the first power terminal defines a separable mating interface with a first rail of the bus bar and the bus bar interface of the second power terminal defines a separable mating interface with a second rail of the bus bar configured to convey greater than 400 amps, as recited in claim 18, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 21, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting a power system for a bus bar having a first bus rail and a second bus rail, the power system comprising: a first power element having a first mating interface; a second power element having a second mating interface; and a power connector configured to be mated to the first bus rail and the second bus rail, the power connector comprising: a housing having a front and a rear, the housing having a first side and a second side between the front and the rear, the housing having a first end and a second end between the front and the rear, the housing having a mating slot at the front configured to receive the bus bar, the housing having a first terminal channel between the slot and the first side and a second terminal channel between the slot and the second side; a first power terminal received in the first terminal channel, the first power terminal having a first plate extending from the first contacts being louvered contacts arranged at a non-orthogonal angle to the first plate, the first contacts being arranged along a first side of the slot for interfacing with the bus bar; and a second power terminal received in the second terminal channel, the second power terminal having a second plate extending from the slot through the rear of the housing to the exterior of the housing for termination to the second power element at the second mating interface, the second power terminal having a second contact array of second contacts discrete from and coupled to the second plate, each second contact having a plate interface electrically coupled to the second plate and a bus bar interface configured to be electrically coupled to the second rail of the bus bar, the second contacts being louvered contacts arranged at a non-orthogonal angle to the second plate, the second contacts being arranged along a second side of the slot for interfacing with the bus bar; wherein the first power terminal electrically connects the first power element to the first rail and the second power terminal electrically connects the second power element to the second rail at a separable mating interface with the bus bar, as recited in claim 21, in conjunction with ALL the remaining limitations of the base claims. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672.  The examiner can normally be reached on Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/PETER G LEIGH/Examiner, Art Unit 2831